DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 8/10/22, which has been entered.

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 8/10/22, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2. ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
Rejections - USC 112
	Applicant's arguments/amendments with respect to claims 1-20 have been considered and have overcome the Examiner’s prior rejections and thus are withdrawn.

   3.   RESPONSE TO ‘OTHER APPLICATIONS OF ASSIGNEE’
	The Examiner notes that these comments to these applications have been noted, and these applications have been considered in view of this application.  

   4.   REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
   	The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites the limitations of:
“… by the first storage service node hosting the metadata subsystem, assigning an expiry timeframe to a first unique system-wide identifier (DDblocklD) that is associated with a first data block stored in the system-wide deduplication virtual disk, 
wherein the expiry timeframe is based on: an arrival timeframe of the first data block at the distributed data storage system, and is further based on a full backup frequency configured for a first user virtual disk addressed by a write request comprising the first data block; and 
for a second data block, which is received in a second write request addressing a second user virtual disk after a preceding discard cycle executed by the metadata subsystem, and which is determined to have a same hash value as the first data block and is associated with the first unique system-wide identifier, 
by the first storage service node hosting the metadata subsystem, extending the expiry timeframe of the first unique system-wide identifier to span a sparsest full backup frequency among all user virtual disks referencing the first unique system-wide identifier, including a full backup frequency of the first user virtual disk and a full backup frequency of the second user virtual disk; …”.


Claim 14 recites the limitations of:
“by the metadata subsystem at the first storage service node, assigning an expiry timeframe to a first unique system-wide identifier (DDblocklD), wherein the first is associated with a first data block stored in the system-wide deduplication virtual disk, 
wherein the expiry timeframe is based on: an arrival timeframe of the first data block at the distributed data storage system, and spans a full backup frequency configured for a first user virtual disk addressed by a write request comprising the first data block, wherein the first user virtual disk is distinct from the system-wide deduplication virtual disk; and 
by the metadata subsystem executing a discard cycle, comprising: 
determining that a second data block, which was received in a second write request addressing a second user virtual disk and which arrived at the distributed data storage system after a preceding discard cycle, has a same hash value as the first data block, 
associating the second data block with the first unique system-wide identifier based on the same hash value, and 
extending the expiry timeframe of the first unique system-wide identifier to span a sparsest full backup frequency among all user virtual disks referencing the first full backup frequency of the first user virtual disk and a full backup frequency of the second user virtual disk; …”.

The limitations above are not taught or rendered obvious in view of the prior art of record (see previous office actions and section below), particularly in combination with other limitations within the claims.  The dependent claims are allowable for at least the same reasons as its respective independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   5.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Golpayegani (US 10579586 B1), which teaches a method of managing objects in an archive system includes assigning a number of addresses to each of a plurality of nodes, dividing an object into a sequence of blocks, uniformly distributing the sequence of blocks across the plurality of nodes by, calculating a hash value of a unique identifier of the object to be used as an address for a first block in the sequence, storing the first block at a node to which the address is assigned, for each subsequent block in the sequence, calculating a subsequent address from a hash value of the address of an immediately previous block in the sequence and storing the subsequent block at a node to which the calculated subsequent address is assigned, iteratively calculating a hash value of the hash value of the subsequent address if the calculated subsequent address is assigned to a node where a previous block is stored, and storing the subsequent block at a node to which an address corresponding to the iteratively calculated hash value is assigned.

   6.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-20 are allowed as noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137